DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/27/22.  These drawings are approved.

REASONS FOR ALLOWANCE
Claims 21-25, 27-29, 31-36 are allowed.
The closest reference is Fox et al (9,592,483) which discloses a fluid mixing and rinsing system for a flow cytometer comprising: a flow cell (i.e., injector needle 352 and nozzle 342); a sample input module (354) fluidically coupled to an inlet (figure 3, not labeled) of the flow cell; a waste reservoir (i.e., de-bubble tube 360, valve 373, waste pump 380 and waste container 382) fluidically coupled to first outlet (figure 3, not labeled) of the flow cell (figure 3). However, Fox et al fails to teach or suggest “a waste reservoir fluidically coupled to first outlet of the enclosed particle sorting module; a closed recirculating gas flow between the sort chamber and the waste reservoir; and a first sorted particle collection system fluidically coupled to a second outlet of the enclosed particle sorting module” (claim 21) and  “a first outlet configured to fluidically connect a waste stream to a waste reservoir via a waste line, wherein the first outlet is configured to be axially aligned with the waste stream” and  “the particle sorting module is configured to control aerosol content in the sort chamber by minimizing contact of the waste stream with a wall of the first outlet” (claim 25).

The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 21 and 25.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a waste reservoir fluidically coupled to first outlet of the enclosed particle sorting module; a closed recirculating gas flow between the sort chamber and the waste reservoir; and a first sorted particle collection system fluidically coupled to a second outlet of the enclosed particle sorting module”, in combination with the rest of the limitations of claim 21.
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a first outlet configured to fluidically connect a waste stream to a waste reservoir via a waste line, wherein the first outlet is configured to be axially aligned with the waste stream” and  “the particle sorting module is configured to control aerosol content in the sort chamber by minimizing contact of the waste stream with a wall of the first outlet””, in combination with the rest of the limitations of claim 25.
	Claims 22-24, 27-29, 31-36 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 29, 2022